DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final office action filed on August 4, 2021 (the “August 4, 2021 Non-Final Office Action”).  Following the August 4, 2021 Non-Final Office Action, Applicant amended claims 1, 3, 6-8, and 18-20 in an amendment filed on October 26, 2021 (the “October 26, 2021 Amendment”), see Applicant’s amended claims (pages 2-12 of the October 26, 2021 Amendment).  Claims 2, 4, 5, and 10-17 were not amended in the October 26, 2021 Amendment.  Claims 1-20, as recited in the October 26, 2021 Amendment, are currently pending and subject to the Allowability Notice below.

Response to Applicant’s Remarks
Upon further consideration and based on Applicant’s amendments and remarks submitted in the October 26, 2021 Amendment, the rejections of claims 1-20 under 35 U.S.C. § 103 are withdrawn.  Please see below for further clarification and complete analysis.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Carlos E. Duarte-Guevara (Attorney of Record; Registration No. L1270) on Tuesday, November 30, 2021.
The application has been amended as follows:
Claim 1 is amended to read:  1. A system for identifying side effects of medications comprising: 
one or more processors; and 
a storage medium storing instructions that, when executed, configure the one or more processors to perform operations comprising: 
retrieving a plurality of records associated with medications from a plurality of servers;
extracting machine readable content from each of the plurality of records; 
identifying portions of the machine readable content that are associated with side  effects or adverse events of medications; 
aggregating the identified portions of the machine readable content in a database using markup language files;
determining a level of evidence for each of the plurality of records based on corresponding record sources through a class categorization, the level of evidence categorizing each of the plurality of records in at least one of:
a first category associated with masked randomized clinical trial sources, 
a second category associated with at least one of unmasked randomized clinical trial sources or open label trials sources, 
a third category associated with clinical case-control studies sources, and 
a fourth category associated with clinical event reporting sources; 
associating each of the plurality records with metadata tags  comprising a tag indicative of at least one of the first to fourth categories, a tag indicative of medication identification, and a tag indicative of file status; 
generating index files mapping the markup language files, the metadata tags, and the medications;

identifying a subset of the plurality of records associated with the at least one medication using the index files, wherein the subset comprises records of the at least one medication, records identifying side effects or adverse events of the at least one medication, and records associated with at least one of the four categories; and
transmitting, to the client device, the identified subset ranked according to the level of evidence.
Claim 19 is amended to read:  19. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to operate a system for identifying side effects of medications, the operations comprising:
retrieving a plurality of records associated with medications from a plurality of servers;
extracting machine readable content from each of the plurality of records; 
identifying portions of the machine readable content that are associated with secondary effects of medications; 
aggregating the identified portions of the machine readable content in a database using markup language files;
determining a level of evidence for each of the plurality of records based on corresponding record sources through a class categorization, the level of evidence categorizing each of the plurality of records in at least one of:
a first category associated with masked randomized clinical trial sources; 
a second category associated with at least one of unmasked randomized clinical trial sources or open label trials sources; 
a third category associated with clinical case-control studies sources; and 
a fourth category associated with clinical event reporting sources; 

generating index files mapping the markup language files, the metadata tags, and the medications;
receiving a search query from a client device, the search query comprising at least one medication; 
identifying a subset of the plurality of records associated with the at least one medication using the index files, wherein the subset comprises records of the at least one medication, records identifying side effects or adverse events of the at least one medication, and records associated with at least one of the four categories; and
transmitting, to the client device, the identified subset ranked according to the level of evidence.
Claim 20 is amended to read:  20. A computer-implemented method for identifying side effects of medications, the method comprising:
retrieving a plurality of records associated with medications from a plurality of servers;
extracting machine readable content from each of the plurality of records; 
identifying portions of the machine readable content that are associated with secondary effects of medications; 
aggregating the identified portions of the machine readable content in a database using markup language files;
determining a level of evidence for each of the plurality of records based on corresponding record sources through a class categorization, the level of evidence categorizing each of the plurality of records in at least one of:
a first category associated with masked randomized clinical trial sources; 
a second category associated with at least one of unmasked randomized clinical trial sources or open label trials sources; 
a third category associated with clinical case-control studies sources; and 

associating each of the plurality records with metadata tags  comprising a tag indicative of at least one of the first to fourth categories, a tag indicative of medication identification, and a tag indicative of file status; 
generating index files mapping the markup language files, the metadata tags, and the medications;
receiving a search query from a client device, the search query comprising at least one medication; 
identifying a subset of the plurality of records associated with the at least one medication using the index files, wherein the subset comprises records of the at least one medication, records identifying side effects or adverse events of the at least one medication, and records associated with at least one of the four categories; and
transmitting, to the client device, the identified subset ranked according to the level of evidence.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-20 are deemed to be allowable over the prior art for the following reasons.

Bhatt et al. (Pub. No. US 2018/0336318) teaches a system and method for monitoring medical events for adverse side effects (i.e., a computer-implemented method for identifying secondary effects of medications) and notifying the patient of the possibility of the occurrence of an adverse side effect. Bhatt, paragraph [0012].  The medical information input module 46 enables users of the client systems 20 to submit general medical information or medical reference information (i.e., a plurality of records which may be associated to medications) to server systems 10 for sets of data stored by the server systems 10 on the medical information database 18. Bhatt, paragraph [0017].  These users may be medical professionals (doctors, nurses, technicians, etc.), medical researchers, etc. See id.  The medical reference information may include, but is not limited to, general medical knowledge known to those in the medical field and Bhatt, paragraph [0017].  This includes information published in medical journals, medical encyclopedias, medical textbooks, medical research, etc. (i.e., the plurality of records come from a plurality of sources). Id.  For example, one or more databases 18 (i.e., a plurality of servers) store the various types of information (e.g., patient medical information, medical reference information, etc.) (i.e., the plurality of records which are retrieved by the system may come from a plurality of servers). Bhatt, paragraph [0018].
Further, the system includes a medical information analytics module 40 which may also utilize the structured information and data of the patient medical information to acquire and extract relevant information (i.e., extracting machine readable content from the plurality of records). Bhatt, paragraph [0023].  Relevant medical information may include, but is not limited to medical events (e.g., treatments, symptoms experienced, etc.), patient profile statistics (e.g., height, weight, gender, ethnicity, blood type, blood pressure, cholesterol, etc.), medication names (i.e., extracting data which may be related to medications), etc. Id.  Figure 2 illustrates a flow chart of steps performed for analyzing and monitoring medical events to determine the possibility of adverse side effects of a patient. Bhatt, paragraph [0023].  At block 225 [in the flowchart in FIG. 2], the medical information analytics module 40 determines whether or not a patient, based on the analysis of the patient medical information of block 210 and the analysis of the medical reference information of block 220, is likely to experience some type of adverse side effect (i.e., identifying portions of the machine readable content that are associated with secondary effects of a medication). Bhatt, paragraph [0025].  As previously explained, the adverse side effect may be a result of medication being taken (i.e., machine readable content that are associated with secondary effects of a medication), a procedure that was performed on the patient, a disease that the patient has been previously diagnosed with, etc., where this information was discovered by the medical information analytics module 40 at block 205 when performing text analytics on the patient medical information of block 210. Id.

Zamansky et al. (Pat. No. US 9,372,895) teaches methods for searching documents using keywords and keyword combinations. Zamansky, Col. 1, lines 6-7.  A settings window 80 (see Figure 8) further permits the searcher to direct the keyword search to identified sections within the documents from each source. Zamansky, Col. 8, lines 45-47.  Specifically, the search specifies the importance of each document section, using controls 84 specific to each source. Zamansky, Col. 8, lines 47-49.  These controls can take any form, as is the case with the importance controls for keywords discussed above, but in the illustrated embodiment the controls are in the form of a slider bar adjustable between a far left setting in which the specific section is omitted from the keyword search, and a far right setting in which the specific location is critical to the keyword search and thus the keywords must be included in that section for a document to be reported as a result. Zamansky, Col. 8, lines 49-57.  As an example of the use of these controls, the searcher may only want to search within the abstract or title of documents (i.e., identifying an abstract section within machine readable content), and these controls allow the searcher to define section(s) of the document that are important or critical to the search. Zamansky, Col. 8, lines 57-60.  For example, Figure 8 shows that the user may set the level of criticality for sections including: Title; Abstract; Claims; and Description (i.e., identifying an abstract section and a method section within machine readable content, where the Description Section in a patent is interpreted to be the equivalent of a Method Section). Zamansky, FIG. 8.

Barnes et al. (Pub. No. WO 2017/042396) teaches an informatics platform for integrated clinical care that provides an architecture to integrate information from relevant patient information systems. Barnes, paragraph [0011].  The system’s data hub is able to extract data and collate it automatically without intervention from the end user, prior to any expressed need for analysis or inquiry. Barnes, paragraph [00212].  The data hub represents an automatically gathered data pool, designed to address future clinical questions. Id.  When such questions arise, a researcher or even a clinician can use the presently described interactive toolset to query the data hub and determine whether sufficient data exists on a given question or hypothesis. Id.  For example, a physician may already know that a particular test i.e., similar to “receiving a search query”). Id.
Further, a workspace [used for visualizing an interactive oncology treatment] can be configured to display a level of evidence (i.e., a metadata tag corresponding to the level of evidence), a treatment regimen, drug resistance, drug cost, and a percent of insurance coverage for the FDA approved drug. Barnes, paragraph [00276].  The workspace can also be configured to display a plurality of tags, wherein one of the tags is selected and assigned to the FDA approved drug to indicate the patient’s response to the drug (i.e., feedback information).  Therefore, paragraph [00276] teaches that the association of feedback information with metadata tags which indicate the level of evidence, where the workspace can be configured to display a level of evidence (i.e., a metadata tag corresponding to the level of evidence) and a plurality of assigned or selected tags for FDA approved drugs to indicate the patient’s response to the drug (i.e., feedback information).

Sean Tracy, Search-Engine Data Gives Early Warnings of Drug Side Effects, Wired ScienceNOW, https://www.wired.com/2013/03/google-side-effects/ (last visited Nov 18, 2021) teaches that analyzing queries made to Google, Bing, and other search engines can reveal the potentially dangerous consequences of mixing prescriptions before they are known to the Food and Drug Administration.  The Tracy article teaches that search queries about drug combinations (i.e., receiving a search query comprising at least one medication) and possible side effects might enable researchers to identify unanticipated downsides to medications.  Researchers implemented a data-mining procedure, where they collected data related to search queries on Google, Bing, and Yahoo! to look for information related to adverse drug interactions.  The researchers found that the data-mining procedure correctly identified whether various drug combinations did or did not cause hyperglycemia about 81% of the time.  The Tracy article states that the data-mining procedure was believed to provide another resource for scientists to find clues to drug risks. 

Bhatt; Zamansky; Barnes; and Tracy do not teach a system, non-transitory computer-readable medium storing instructions, and method for identifying side effects of medications, comprising: (1) “determining a level of evidence for each of the plurality of records based on corresponding record sources through a class categorization, the level of evidence categorizing each of the plurality of records in at least one of: a first category associated with masked randomized clinical trial sources; a second category associated with at least one of unmasked randomized clinical trial sources or open label trial sources; a third category associated with clinical case-control studies sources; and a fourth category associated with clinical event reporting sources”; and (2) “associating each of the plurality of records with metadata tags”; (3) “generating index files mapping the markup language files, the metadata tags, and the medications”; (4) “identifying a subset of the plurality of records associated with the at least one medication using the index files, wherein the subset comprises records of the at least one medication, records identifying side effects or adverse events of the at least one medication, and records associated with at least one of the four categories”; and (5) “transmitting, to the client device, the identified subset ranked according to the level of evidence”, in combination with the other limitations described in independent claims 1, 19, and 20.

Furthermore, the updated search attached to this Allowability Notice failed to generate closer prior art results.  Accordingly, claims 1, 19, and 20, as recited in the Examiner’s Amendment Section above, are considered to be novel and non-obvious over the prior art.  Dependent claims 2-18 incorporate the allowable features of independent claims 1, 19, and 20 through their individual dependencies on the aforementioned independent claims.  Therefore, claims 1-20, as recited in the October 26, 2021 Amendment and amended by the Examiner’s Amendment in this Allowability Notice, are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686